        Case 1:21-cv-00982-JLS Document 32 Filed 09/07/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NEW YORK
                              BUFFALO DIVISION



Carlanda D. Meadors, et al.,

               Plaintiffs,

       v.                                            No. 1:21-cv-982-JLS

Erie County Board of Elections, et al.,

               Defendants.



            Defendant Erie County Board of Election’s Notice of Appeal
      Notice is hereby given that Defendant Erie County Board of Elections appeals

to the United States Court of Appeals for the Second Circuit from the Order signed

by the Honorable John L. Sinatra, Jr. of this Court on September 3, 2021 (ECF No.

28) and from any and all of the Court’s rulings adverse to Defendant Erie County

Board of Elections incorporated in, antecedent to, or ancillary to such Order.

                                             Michael A. Siragusa, Erie County Attorney
                                             Attorney for Respondents
                                             Erie County Board of Elections,
                                             Ralph M. Mohr, Jeremy Zellner

                                              _____/s/ Jeremy C. Toth______
                                             Jeremy C. Toth, Esq.
                                             First Assistant County Attorney
                                             95 Franklin Street, 16th Floor
                                             Buffalo, New York 14202
                                             Tel. No.: (716) 858-2204
Dated: Buffalo, New York
       September 7, 2021
